Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered September 8, 2004, convicting defendant, after a nonjury trial, of endangering the welfare of a child, and sentencing him to a term of one year, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The child victim provided a detailed and believable account of defendant’s conduct. Concur—Tom, J.P., Friedman, Nardelli, Williams and Sweeny, JJ.